DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 11/05/2020 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in an interview with attorney Michael Gnibus on 10/05/2021.           
           Independent claim 1 is amended to include the limitations of dependent claim 2 and the additional limitation “wherein the additive resin is comprised of a different material than the pre-preg sheets”. Independent claims 10 and 13 are amended to recite limitations similar to amended independent claim 1. See proposed examiner’s amendments below.
Proposed Examiner’s Amendments 
1. (currently amended) A power supply comprising:
a printed circuit board comprising:
a plurality of pre-formed double-sided laminates, each pre-formed double-sided laminate of the plurality of pre-formed double-sided laminates comprising (i) an electrically insulating core, (ii) a first patterned layer of electrically conductive material arranged on a first side of the electrically insulating core, and (iii) a second patterned layer of electrically conductive material arranged on a second side of the electrically insulating core opposite the first side;
a plurality of thermally conductive, electrically insulating pre-preg sheets interleaved with the plurality of pre-formed double-sided laminates, wherein each one of the plurality of pre-preg sheets contacts both (i) the first patterned layer of one of the plurality of pre-formed double-sided laminates and (ii) the second patterned layer of another one of the plurality of pre-formed double-sided laminates; and
a thermally conductive, electrically insulating additive resin filling spaces between the electrically conductive material in both the first and second patterned layers of each of the plurality of pre-formed double-sided laminates, such that the electrically conductive material and the additive resin together form planar surfaces that contact the plurality of pre-preg sheets, wherein the additive resin is comprised of a different material than the pre-preg sheets.
2. (cancelled)  
3. (currently amended) The power supply of claim [[2]] 1, wherein the first patterned layer of one of the plurality of pre-formed double-sided laminates is spaced less than 4 mils from the second patterned layer of another one of the plurality of pre-formed double-sided laminates.

5. (currently amended) The power supply of claim 4, wherein the electrically insulating core of each of the plurality of pre-formed double-sided laminates comprises a cured pre-preg sheet having a thermal conductivity greater than 2 Watts/meter-Kelvin.
6. (original) The power supply of claim 4, wherein the additive resin has a thermal conductivity greater than 0.3 Watts/meter-Kelvin.
7. (original) The power supply of claim 4, wherein each of the plurality of pre-preg sheets and the additive resin provides dielectric isolation of at least 500 Volts/mil.
8. (original) The power supply of claim 1, wherein a thermal performance of the printed circuit board is more uniform than and at least 7 percent more efficient than another printed circuit board lacking the additive resin.
9. (original) The power supply of claim 1, wherein the power supply comprises a quarter-brick power converter with greater than 95 percent efficiency. 
10. (currently amended) A plurality of pre-formed double-sided laminates for fabricating a printed circuit board for a power supply, the plurality of pre-formed double-sided laminates each comprising:
an electrically insulating core comprising a pre-preg sheet having a thermal conductivity greater than 2 Watts/meter-Kelvin;
a first patterned layer of electrically conductive material arranged on a first side of the electrically insulating pre-preg sheet; and
a second patterned layer of electrically conductive material arranged on a second side of the electrically insulating pre-preg sheet opposite the first side;
wherein a thermally conductive, electrically insulating additive resin fills spaces between the electrically conductive material in both the first and second patterned layers, such that , wherein a plurality of thermally conductive, electrically insulating pre-preg sheets are interleaved between the plurality of pre-formed double-sided laminates such that each one of the plurality of pre-preg sheets contacts both (i) the first patterned layer of one of the plurality of pre-formed double-sided laminates and (ii) the second patterned layer of another one of the plurality of pre-formed double-sided laminates, and wherein the additive resin is comprised of a different material than the pre-preg sheets.
11. (original) The double-sided laminate of claim 10, wherein the additive resin has a thermal conductivity greater than 0.3 Watts/meter-Kelvin.
12. (currently amended) The double-sided laminate of claim 11, wherein the pre-preg sheet of the core and the additive resin each provide dielectric isolation of at least 500 Volts/mil.
13. (currently amended) A method for fabricating a printed circuit board for a power supply, the method comprising:
forming a pre-formed double-sided laminate of a plurality of double-sided laminates by:
applying a thermally conductive, electrically insulating additive resin to fill spaces between patterned electrically conductive material arranged on a first side of a first electrically insulating core, such that the electrically conductive material and the additive resin together form a first planar surface on the first side of the first core; and
applying the additive resin to fill spaces between patterned electrically conductive material arranged on a second side of a second electrically insulating core, such that the electrically conductive material and the additive resin together form a second planar surface on the second side of the second core;
contacting the first planar surface of each of the plurality of double-sided laminates with a first side of a first thermally conductive, electrically insulating pre-preg sheet of a plurality of thermally conductive, electrically insulating pre-preg sheets; and
of each of the plurality of double-sided laminates with a second side of the first pre-preg sheet, the second side of the first pre-preg sheet being opposite the first side of the first pre-preg sheet, wherein each of the plurality of pre-preg sheets is interleaved between the plurality of pre-formed double-sided laminates such that one of the plurality of pre-preg sheets contacts both (i) the first planar surface of one of the plurality of pre-formed double-sided laminates and (ii) the second planar surface of another one of the pre-formed plurality of double-sided laminates, and wherein the additive resin is comprised of a different material than the pre-preg sheets.
14. (currently amended) The method of claim 13, further comprising applying energy to transition the plurality of pre-preg sheets from a B-stage to a C-stage.
15. (original) The method of claim 13, wherein the first pre-preg sheet has a thermal conductivity greater than 2 Watts/meter-Kelvin.
16. (original) The method of claim 15, wherein the first and second cores are each a C-stage pre-preg sheet having a thermal conductivity greater than 2 Watts/meter-Kelvin.
17. (original) The method of claim 15, wherein the additive resin has a thermal conductivity greater than 0.3 Watts/meter-Kelvin.
18. (original) The method of claim 17, wherein the first pre-preg sheet and the additive resin each provide dielectric isolation of at least 500 Volts/mil.
19. (currently amended) The method of claim 13, further comprising:
applying the additive resin to fill spaces between patterned electrically conductive material arranged on a second side of the first electrically insulating core, the second side of the first core being opposite the first side of the first core, such that the electrically conductive material and the additive resin together form a third planar surface on the second side of the first core;
applying the additive resin to fill spaces between patterned electrically conductive material arranged on a first side of the second core, such that the electrically conductive material and the additive resin together form a fourth planar surface on the second side of the second core;
of the plurality of pre-preg sheets; and
contacting the fourth planar surface with a third thermally conductive, electrically insulating pre-preg sheet of the plurality of pre-preg sheets.
20. (original) The method of claim 19, wherein: the first, second, and third pre-preg sheets each have a thermal conductivity greater than 2 Watts/meter-Kelvin and each provide dielectric isolation of at least 500 Volts/mil; and provides dielectric isolation of at least 500 Volts/mil.

Allowable Subject Matter
Claims 1, 3-20 are allowed.

   The prior art taken either in singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art of record fails to teach a combination of all the claimed features as presented in independent claim 1 with the allowable feature being; A power supply comprising: a printed circuit board comprising: a plurality of pre-formed double-sided laminates, each pre-formed double-sided laminate of the plurality of pre-formed double-sided laminates comprising (i) an electrically insulating core, (ii) a first patterned layer of electrically conductive material arranged on a first side of the electrically insulating core, and (iii) a second patterned layer of electrically conductive material arranged on a second side of the electrically insulating core opposite the first side; a plurality of thermally conductive, electrically insulating pre-preg sheets interleaved with the plurality of pre-formed double-sided laminates, wherein each one of the plurality of pre-preg sheets contacts both (i) the first patterned layer of one of the plurality of pre-formed double-sided laminates and (ii) the second patterned layer of another one of the plurality of pre-formed double-sided laminates; and a thermally conductive, electrically insulating additive resin filling spaces between the electrically conductive material in both the first and second patterned layers of each of the plurality of pre-formed double-sided laminates, such that the electrically conductive material and the additive resin together form planar surfaces that contact the plurality of pre-preg sheets, wherein the additive resin is comprised of a different material than the pre-preg sheets.
          Therefore, claim 1 and its dependent claims 3-9 are allowed.

          Also, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 10 with the allowable feature being; A plurality of pre-formed double-sided laminates for fabricating a printed circuit board for a power supply, the plurality of pre-formed double-sided laminates each comprising: an electrically insulating core comprising a pre-preg sheet having a thermal conductivity greater than 2 Watts/meter-Kelvin; a first patterned layer of electrically conductive material arranged on a first side of the electrically insulating pre-preg sheet; and a second patterned layer of electrically conductive material arranged on a second side of the electrically insulating pre-preg sheet opposite the first side; wherein a thermally conductive, electrically insulating additive resin fills spaces between the electrically conductive material in both the first and second patterned layers, such that the electrically conductive material and the additive resin together form planar outer surfaces of the double-sided laminate, wherein a plurality of thermally conductive, electrically insulating pre-preg sheets are interleaved between the plurality of pre-formed double-sided laminates such that each one of the plurality of pre-preg sheets contacts both (i) the first patterned layer of one of the plurality of pre-formed double-sided laminates and (ii) the second patterned layer of another one of the plurality of pre-formed double-sided laminates, and wherein the additive resin is comprised of a different material than the pre-preg sheets.
          Therefore, claim 10 and its dependent claims 11, 12 are allowed.

          Furthermore, the prior art of record fails to teach a combination of all the claimed features as presented in independent claim 13 with the allowable feature being; A method for fabricating a printed circuit board for a power supply, the method comprising: forming a pre-formed double-sided laminate of a plurality of double-sided laminates by: applying a thermally conductive, electrically insulating additive resin to fill spaces between patterned electrically conductive material arranged on a first side of a first electrically insulating core, such that the electrically conductive material and the additive resin together form a first planar surface on the first side of the first core; and applying the additive resin to fill spaces between patterned electrically conductive material arranged on a second side of a second electrically insulating core, such that the electrically conductive material and the additive resin together form a second planar surface on the second side of the second core; contacting the first planar surface of each of the plurality of double-sided laminates with a first side of a first thermally conductive, electrically insulating pre-preg sheet of a plurality of thermally conductive, electrically insulating pre-preg sheets; and contacting the second planar surface of each of the plurality of double-sided laminates with a second side of the first pre-preg sheet, the second side of the first pre-preg sheet being opposite the first side of the first pre-preg sheet, wherein each of the plurality of pre-preg sheets is interleaved between the plurality of pre-formed double-sided laminates such that one of the plurality of pre-preg sheets contacts both (i) the first planar surface of one of the plurality of pre-formed double-sided laminates and (ii) the second planar surface of another one of the pre-formed plurality of double-sided laminates, and wherein the additive resin is comprised of a different material than the pre-preg sheets.
          Therefore, claim 13 and its dependent claims 14-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHERMAN NG/Primary Examiner, Art Unit 2847